Motion Granted; Abatement Order filed September 29, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-10-01210-CR
                                   ____________

                         RAYMOND MITCHELL, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 351st District Court
                                Harris County, Texas
                           Trial Court Cause No. 1181757


                         ABATEMENT                 ORDER

      Appellant was convicted of burglary of a habitation. On December 7, 2010, the
trial court sentenced appellant to confinement for twenty-five years in the Institutional
Division of the Texas Department of Criminal Justice. Appellant filed a timely notice of
appeal. On June 13, 2011, appellant’s appointed counsel, Brian Middleton, filed a brief in
which he concludes that the appeal is wholly frivolous and without merit, pursuant to
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). A copy of counsel’s brief was
delivered to appellant. Appellant was advised of the right to examine the appellate record
and file a pro se response. See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App.
1991). As of this date, no pro se response has been filed.

       We disagree with appellate counsel’s conclusion that there are no arguable issues
for appeal.   Specifically, counsel’s brief does not address sufficiently the issue of
appellant’s competency for trial.

       Accordingly, we grant counsel’s motion to withdraw from his representation of
appellant in this appeal, and we enter the following order:

       We order the appeal ABATED and remand the case to the trial court with
instructions to appoint new counsel to file a new brief on behalf of appellant. See Bledsoe
v. State, 178 S.W.3d 824, 826–27 (Tex.Crim.App.2005). The trial court is directed to
have a supplemental clerk’s record containing an order appointing new counsel filed with
the clerk of this court on or before October 28, 2011.

       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the trial court’s
supplemental clerk’s record is filed.

                                         PER CURIAM


Panel consists of Justices Brown, Boyce, and McCally.




                                             2